ON REMAND FROM ALABAMA SUPREME COURT
TYSON, Judge.
On February 15, 1991, the Supreme Court of Alabama entered its opinion in Ex *1055parte Lawson, 578 So.2d 1052 (Ala.1991), determining that the Circuit Court of Colbert County erred in not restoring the appellant’s cause for trial following the dismissal of the appeal of the cause from the Municipal Court of Tuscumbia to the Circuit Court of Colbert County.
On authority of Ex parte Lawson, supra, this cause is reversed and remanded for trial on the merits of the appeal to circuit court. In accordance with Ex parte Lawson, supra, the circuit court is directed to set aside its dismissal and reinstate the appeal in question.
REVERSED AND REMANDED FOR TRIAL.
All the Judges concur.